Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E, Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman(@:ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Kelly Toys Holdings, LLC

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KELLY TOYS HOLDINGS, LLC,
Plaintiff
Vv.

27955068 STORE, AURORA09 STORE, CC GO
STORE, CHILDREN AND BABY HOUSE STORE,
CJB1141434122 STORE, DAZZLING COSMETIC
STORE, DONGGUAN AI CHENG TOYS CO., LTD.,
DONGGUAN NUOYI TOYS CO., LTD., DREAMER
TOY(DROP SHIPPING) STORE, FREE MARKET CO.,
LTD, FUNFUN TOY STORE, GLORILIFE
INDUSTRIES (SHENZHEN) LIMITED,
GOGOMYLITTLEBABY STORE, GOODLUCK BABY
STORE, GUANGZHOU HAPPY ISLAND TOYS CO.,
LTD., HAH STORE, HEITAN STORE, HOTSALE
BAGS STORE, JINHUA DARREN TRADING CO.,
LTD., MIMI DAI MOMMY BABY STORE, MIRICAL
KIDS TOY STORE, MY STYLISH PREGNANT BABY
TOY STORE, NANTONG GELAS IMPORT &
EXPORT CO., LTD., NINGBO BEEJAY TRADING
CO., LTD., PUIIANG MSM ART AND CRAFTS
FACTORY, QINGDAO QUNZE TOYS CO., LTD.,
SEVENU STORE, SHENZHEN DIHAO
TECHNOLOGY CO., LTD., SHENZHEN DINGLANG

 

 

21-cv-3081 (DLC)

_{PROPOSED|_-*—

UNSEALING ORDER

 
 

TECHNOLOGY CO., LTD., SHENZHEN NEWSTAR
ELECTRONIC TECHNOLOGY CO,, LTD.,
SHENZHEN TUOYI ELECTRONIC COMMERCE CO.,
LTD., SHENZHEN XINYUETANG TOYS GIFT CO.,
LTD., SHIIAZHUANG QUNZE TRADING CO., LTD.,
SHOP342746 STORE, SHOP5382088 STORE,
SHOP5517084 STORE, SHOP5881993 STORE,
SHOP910355034 STORE, SHOP910547161 STORE,
SHOP911064054 STORE, SHOP911231053 STORE,
SHOP911443018 STORE, SHOP911529023 STORE,
SNOWSHINE4 STORE, TOY SHOP STORE, XIAOMI-
SHENZHEN STORE, XIAOXIAN RUIYI
COMMERCIAL TRADE CO., LIMITED, YANGZHOU
AIXINI INTERNATIONAL TRADE IMPORT AND
EXPORT CO., LTD., YANGZHOU CREATIVE TOYS
AND GIFTS CO., LTD., YANGZHOU DIXIN TOYS
CO., LTD., YANGZHOU DULALA CRAFTS LTD.,
YANGZHOU GUAN YUE HOUSEWARE CO., LTD.,
YANGZHOU HOME KA CRAFTS LTD., YANGZHOU
MISSYOU ARTS & CRAFTS CoO., LTD., YANGZHOU
XINGLING CHEN ELECTRONIC COMMERCE CO.,
LTD., YANGZHOU XINGNANCHEN ELECTRONIC
COMMERCE CO., LTD., YIWU DOLPHINESHOW
TRADING CO., LTD., YIWU YUEYING TRADING
LTD. and YIZHENG LIUJE TOWN XINCHEN TOY
FACTORY,

 

Defendants

 

WHEREAS the Court orders that this Action be unsealed, and Records Management
upload all documents filed to date on the Electronic Case Filing system.
SO ORDERED.

cf
SIGNED this Af day of /) , 2021, at-——-—_—-—
New York, New York ae

HON. DE SEL. c L. COTE
UNITED/STATES DISTRICT JUDGE

 
